Citation Nr: 0928745	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-21 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post operative residuals of a left knee 
meniscectomy.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1975 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO).

The Veteran failed to appear for a scheduled Travel Board 
hearing in December 2007.  The Veteran submitted 
correspondence requesting a new hearing in May 2008.  Under 
38 C.F.R. § 20.704, no further request for a hearing will be 
granted in the same appeal unless such failure was with good 
cause and the cause for the failure to appear arose under 
such circumstances that a timely request for postponement 
could not have been submitted prior to the scheduled hearing 
date.  A motion for a new hearing date following a failure to 
appear for a scheduled hearing must be in writing, must be 
filed within 15 days of the originally scheduled hearing 
date, and must explain why the appellant failed to appear for 
the hearing and why a timely request for a new hearing date 
could not have been submitted.  The Veteran filed his request 
well outside the 15 day requirement; therefore, his request 
for a Travel Board hearing is considered as having been 
withdrawn.  See 38 C.F.R. § 20.704 (2008).

In March 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., to 
afford due process and for further development.  Following 
its completion of the Board's requested actions, the AMC 
continued the denial of the Veteran's claim as reflected in 
separate statements of the case dated September 2008 and 
January 2009.  The AMC returned this matter to the Board for 
further appellate consideration.  

It appears that the Veteran has attempted to raise a new 
claim for entitlement to service connection for a right knee 
disability, secondary to his service-connected left knee 
disability, in the August 2008 VA examination.  The Board 
refers this matter to the RO for proper development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  As the case is being 
remanded for further development, the AMC/RO must ensure that 
adequate VCAA notice as to all elements of the claim is 
provided, including the notice requirements pertaining to 
increased ratings outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

The AMC/RO's attention is directed to the opinion of the VA 
General Counsel (GC), VAOPGCPREC 23-97, dated July 1, 1997, 
regarding authorize multiple ratings under diagnostic Codes 
5003 and 5257.  In that opinion, VAGC held that when a knee 
disorder is already rated under Code 5257, the veteran may be 
rated separately under diagnostic Codes 5003 if there is 
shown to be at least a noncompensable limitation of motion 
under Code 5260 or Code 5261.  

Here, the notification requirements enumerated in Vasquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in September 2008 satisfied many of the 
requirements of the VCAA, the letter did not discuss the 
specific criteria listed in Diagnostic Codes 5003, 5256, 
5257, 5258, 5259, 5260, 5262, and 5263 required for an 
increased rating for a knee disorder.  The Board recognizes 
that the letter did include the rating criteria listed in 
Diagnostic Code 5261 (limitation of extension of the leg); 
however, the Veteran was diagnosed with arthritis in his left 
knee in his VA joints examination in August 2008.  Therefore, 
the Board finds appropriate action should be taken to ensure 
adequate VCAA notice as to all elements of the claim are 
provided.

In a December 2007 VA psychiatry note, the Veteran indicated 
that he had applied for SSA benefits.  The Court has held 
that where there is notice that the Veteran is receiving SSA 
disability benefits VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372- 
73 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal and should be obtained and associated 
with the claims file.

The RO also should obtain and associate with the claims file 
all outstanding VA records and private medical records that 
relate to the Veteran's left knee disability.  The claims 
file reflects that the Veteran has received inpatient and 
outpatient medical treatment from the Bedford, Massachusetts 
VA Medical Center (VAMC); however, as the claims file only 
includes records from that facility dated to June 2008, any 
additional records from that facility should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AMC/RO 
should send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that meets the notice 
requirements pertaining to increased 
ratings outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The notice 
should include the rating criteria for 
disability pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2008).

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his left knee disability and whose records 
are not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment for 
his left knee disability from the Bedford, 
Massachusetts VAMC for the period from 
June 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

5.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) and 
Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 
(2007) (concerning staged ratings).  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
AMC/RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

